DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 31 recites “the controller commands the scheduling valve to vary a flow … in response to the more than one condition”.
The disclosure does not disclose the algorithm used to determine the degree the scheduling valve is opened in response to the more than one condition.  “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  Absent disclosure of the function that is being used determine the control of the scheduling valve in response to the more than one condition, it cannot be determined that applicant possessed the claimed invention at the time of disclosure.
Additionally, the disclosure defines the engine performance model as box 126 in the drawings, that the model “includes stored relationship values” in the claim, and further defines the model as “a series of stored algorithms able to input a condition and, after analysis by the stored algorithms, signal the controller 114 to output a command to a component of the gas turbine engine 20, such as the scheduling valve 94”.  Applicant does not define the algorithm or algorithms used in the engine performance model, which require multiple diverse inputs (e.g. vibration, altitude, cruise condition, weight on wheel, calculated torque).  “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  It cannot be determined that applicant possessed the control of the scheduling valve in response to the more than one condition at the time of invention because applicant has not disclosed the algorithms and/or functions used that make up the model.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Motto 8,651,240 in view of Sheridan 2008/0116009.
	In regards to Independent Claim 31, Motto teaches a turbofan gas turbine engine (20), comprising: a fan section (22) including a fan (42) and an outer housing surrounding the fan to define a bypass duct (nacelle surrounding 42 in figure 1), and a fan pressure ratio of less than 1.45 across the fan blade alone at a cruise condition at 0.8 Mach and 35,000 feet (Col. 4, ll. 3-11); a compressor section (24) including a first compressor (44) and a second compressor (52); a combustion section (26) including a combustor (56) downstream of the compressor section; a turbine section (28) including a fan drive turbine (46) and a second turbine (54); a lubrication system (figure 6) including a pump that moves a lubricant (pump described at Col. 5, ll. 4-11) and a lubricant tank (92) that stores the lubricant; a first engine component (48) and a second engine component (84) each requiring lubrication from the lubricant, wherein the first engine component is a fan drive gear system (gearbox 48) that allows the fan to rotate at a different angular speed from a spool (Col. 3, ll. 30-32); a conduit between the lubricant tank and the first engine component and between the lubricant tank and the second engine component (lines between 92 and 48 and 84 in figure 6); a scheduling valve (110) positioned in the conduit between the lubricant tank, and the first engine component and the second engine component (110 on lines between 86 and 48 and 84 in figure 6); and a controller (104) including a memory (104B) and a processor (104A) that controls the scheduling valve, wherein the memory includes stored relationship values between more than one condition (time, Col. 6, ll. 7-12 and 
	Regarding Dependent Claim 32, Motto in view of Sheridan teaches the invention as claimed and discussed above, and Motto further teaches that the spool is a low spool (40) including a shaft that interconnects the fan drive gear system and the fan drive turbine (40 connects 44 to 46).
	Regarding Dependent Claim 35, Motto in view of Sheridan teaches the invention as claimed and discussed above, and Motto further teaches that the fan drive gear system comprises an epicyclic gear train (Col. 3, ll. 48-50).
	Regarding Dependent Claim 36, Motto in view of Sheridan teaches the invention as claimed and discussed above, and Motto further teaches that the fan drive turbine drives the first compressor and the fan drive gear system (through shaft 40 and gear 48).




Contact Information	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741